Citation Nr: 0714043	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2006 Order, the Court 
endorsed a January 2006 joint motion for remand, vacated the 
August 2004 Board decision that denied service connection for 
asbestosis, and remanded the matter for compliance with the 
instructions in the joint motion.

In August 2004, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for asbestosis. 

The Board had previously found the claim to be well grounded 
in an April 2000 decision and remanded the case to the RO for 
further development.  In May 2000, the RO returned the file 
after an unsuccessful attempt to locate the veteran.  The 
Board remanded the case again in September 2000 after the 
veteran's representative located the veteran.  

The veteran testified before a Decision Review Officer at a 
June 1998 hearing at the RO.  A transcript has been 
associated with the file.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran had asbestosis at the time of filing his claim or 
at any point thereafter.  




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service Connection

The veteran contends that he is entitled to service 
connection for asbestosis as a result of asbestos exposure 
during his military service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The January 2006 Joint Motion for Remand indicated that in 
the Board's prior decision, the Board had applied the 
incorrect standard in determining whether the veteran had 
asbestosis.  Specifically, the Joint Motion states that:

Evidence must show a current disability at the time of 
the application for benefits.  See Gilpin v. West, 155 
F.3d 1355-56 (Fed. Cir. 1998) [emphasis in original].  
The question of [the veteran's] level of symptomatology, 
if any, in 2004 is only relevant if service connect[ion] 
is granted.  Because the Board assigned greater 
probative value to more recent evidence, in part, simply 
because it is more recent indicates that the Board 
incorrectly attempted to determine whether the medical 
evidence supported a finding of a "current" disability 
at the time of its decision, rather than at the time of 
[the veteran's] application for benefits...

Joint Motion, pg. 2.  The Joint Motion would have the Board 
consider only the evidence of disability as of the veteran's 
application for benefits in 1997.  On review of Gilpin, 
however, the Board believes this to be an erroneous approach.

Initially, the Board notes that Gilpin is not directly 
applicable to this case.  The veteran served from June 1955 
to July 1957.  The veteran's period of service falls between 
the periods of war of the Korean Conflict, which ended 
January 31, 1955, and the Vietnam Era, which began August 5, 
1964.  See 38 C.F.R. § 3.2 (2006).  The veteran, having 
served in a time of peace, can only be service connected 
under 38 U.S.C.A. § 1131, which the Federal Circuit 
considered in Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
case of Gilpin addresses 38 U.S.C.A. § 1110, which authorizes 
service connection for disabilities incurred in time of war.  
As the Federal Circuit noted in Gilpin, sections 1110 and 
1131 are identical in all respects except that 1110 covers 
disability due to injury or disease incurred "during a 
period of war" and 1131 covers disability due to injury or 
disease incurred in "other than in a period of war."  See 
Gilpin, at 1356.  As neither Degmetich and Gilpin turned on 
the events of service and the statutes considered are 
otherwise identical, the Board considers both instructive on 
what disability the evidence must show at the time the claim 
was filed.

In Degmetich, the Federal Circuit found that section 1131 was 
ambiguous as to whether or not a "presently existing 
disability" was required to entitle the veteran to service 
connection.  See Degmetich, at 1331.  The Federal Circuit 
held that the requirement of a current disability at the time 
of application was not an impermissible interpretation of 
section 1131.  Id., at 1332.  The Federal Circuit in 
Degmetich also noted that the statutes governing payment of 
compensation benefits "only allow payment for disability 
existing on and after the date of application."  Id.  
(emphasis added).  Contrary to the interpretation in the 
Joint Motion, Degmetich clearly supports the Board's 
conclusion in this case in 2004, and again, currently, that 
the veteran must not only have the condition at the time he 
files his claim for benefits, but that he must continue to 
have it.  

The Board notes that Degmetich did not address a factual 
situation in which evidence of a "presently existing 
disability" was weighed.  Degmetich arose from a claim of 
clear and unmistakable error in a 1967 VA rating decision 
which denied service connection for psychosis because the 
sole medical evidence regarding disability was the opinion of 
a VA examiner who had concluded that he did not presently 
have a psychosis.  See Degmetich, at 1329-1330.  It does not 
appear that the record revealed any medical evidence to the 
contrary.  While the ruling that the evidence must show a 
disability at the time of the claim is most certainly 
applicable in this case, Degmetich does not provide guidance 
for weighing evidence.  

The case of Gilpin, on the other hand, does address the 
weighing of evidence.  The case arose from a petition to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), which had been previously and finally 
denied.  The Board ultimately denied the claim because 
"there was 'no adequately supported diagnosis of PTSD of 
record,' including no current diagnosis of PTSD."  In the 
regulation which addresses service connection for PTSD, the 
Secretary required a showing of current symptomatology for 
the veteran to be eligible for service connection.  See 
38 C.F.R. § 3.304(f).  Among other things, Gilpin attempted 
to distinguish between "current symptomatology" and 
"current disability" before the Federal Circuit.  The 
Federal Circuit noted that "any such distinction is 
illusory.  A current disability cannot exist without some 
evidence of its existence."  See Gilpin, at 1356.  

As mentioned above, the Joint Motion for Remand stated that 
"[t]he question of [the veteran's] level of symptomatology, 
if any, in 2004 is only relevant if service connect[ion] is 
granted."  In light of Gilpin, the case on which the Joint 
Motion relies, the Board finds this interpretation of the law 
to be wholly erroneous and in directly conflict with the law 
cited to support that proposition.  In fact, in light of the 
explicit rejection in Gilpin of the proposition put forth in 
the Joint Motion, the Board is completely baffled as the why 
the Joint Motion was endorsed by VA's Office of General 
Counsel.  The legal question is this case has been settled by 
Gilpin and Degmetich, and those cases apply here.  Later in 
time evidence showing that the disease entity cannot be 
located is highly probative to the question of whether the 
disease entity existed at the time the claim was filed.  It 
should not be cast aside during the determination of whether 
service connection is warranted.  The Board would be remiss 
in its duties if such evidence was not considered in 
adjudicating this case.  See Gilbert, supra.  The Board 
concludes that the later in time evidence is appropriately 
considered when weighing evidence of whether or not the 
veteran had the claimed disability at the time the claim was 
filed.  The Board will turn to the consideration of service 
connection.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
7.21(c).

The questions of whether the veteran has asbestosis and 
whether such is etiologically related to his service in the 
United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The service medical records are negative for 
findings of a lung disorder caused by asbestosis.  

As discussed above, there is disagreement on the record as to 
whether or not the veteran had asbestosis at the time the 
claim was filed.  The veteran had submitted the records of 
Dr. Sparks with his claim for benefits in July 1997.  Those 
records indicated that Sparks had diagnosed the veteran with 
asbestosis in 1993, and confirmed the diagnosis in December 
1996.  Sparks had relied on abnormal pulmonary function tests 
and x-rays which showed "small irregular densities" and 
pleural plaques to arrive at her diagnosis.  

An October 1997 VA examination report stated that, on x-ray 
studies, the veteran's lungs had no pleural plaques or 
calcifications and that some pleural thickening was noted.  
The examiner noted dry crackles at the base of both lungs.  
The examiner concluded that the veteran did not have 
asbestosis.  

A Dr. McKibben sent an August 1998 letter in which she states 
that Sparks had diagnosed asbestosis in 1993 and that the 
veteran's condition was likely due to his inservice exposure 
to asbestos.  Also of record are Dr. McKibben's treatment 
records.  It does not appear from these records that McKibben 
undertook independent verification by radiographic study of 
the diagnosis of asbestosis offered by Sparks.

On remand from the Board, the veteran was sent for two 
additional VA examinations.  In June 2001, the veteran was 
again found not to have asbestosis.  X-ray studies and 
physical examinations were clear.  In March 2004, the veteran 
was again found not to have asbestosis.  There were no 
wheezes or crackles on examinations.  X-rays showed mild 
infrahilar fibrosis, but no pleural plaques, calcifications 
or peripheral fibrosis.  

The Board finds that the VA medical opinions compelling.  The 
2001 and 2004 VA examiners considered both of the private and 
earlier VA opinions, the veteran's complete record and 
performed a personal examination of the veteran when arriving 
at their opinions.  The three sets of radiographic studies 
performed in 1997, 2001 and 2004 found that the veteran had 
no asbestosis.  The Board recognizes that all three 
examinations were performed following clinical tests and 
direct examination of the veteran.  Also, the evidence does 
not show that the veteran has or ever had the various 
cancers, clubbed fingers or cor pulmonale listed above in the 
discussion of asbestos related disorders.  In weighing the 
medical opinions, however, the Board notes that there is no 
indication of interstitial opacities, the foundation of the 
diagnosis of asbestosis, on three later-in-time radiographic 
studies of the veteran's lungs.  Moreover, the VA examiners 
had the private opinion in the folder for review and still 
did not note interstitial opacities on the veteran's x-rays.  
As such, the Board finds that the diagnosis of Sparks is 
entitled to little weight.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement, as it has done in this 
case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran had asbestosis 
at the time of filing his claim or at any time thereafter.

The Board notes that the Joint Motion for Remand also 
directed that the Board should remand the case for 
examination should the evidence of record be insufficient to 
determine whether the veteran had asbestosis at the time of 
the filing of his claim.  In light of the Board's finding, no 
remand is warranted.  That is, the Board explicitly finds 
that the evidence of record was more than sufficient to 
determine whether the veteran had and continues to have 
asbestosis.

As the claim fails for lack of a current disability, further 
inquiry into inservice incurrence or nexus between service 
and disability is moot.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for asbestosis.  See Gilbert, 1 Vet. App. 
at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The veteran was sent an August 1997 letter requesting that he 
outline his military service to assist in determining his 
inservice exposure.  This letter was sent well prior to the 
enactment of the VCAA and does not fully discharge the VA's 
obligations under that statute.  A letter dated in January 
2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
January 2004, he was provided three months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in April 2004.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The January 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examinations in 1997, 2001 
and 2004.  All three performed x-ray studies before 
determining that the veteran does not have the claimed 
condition.  Further examination or opinion is not needed on 
the claim because, at a minimum, the preponderance of the 
evidence is against a finding that the veteran has 
asbestosis.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for asbestosis is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


